UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-5786



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

MARILOU F. HULING,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge; Tommy E. Miller, Magistrate Judge. (CR-95-78)


Submitted:   April 30, 1996                  Decided:   May 7, 1996


Before NIEMEYER and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Andrew M. Sacks, SACKS & SACKS, Norfolk, Virginia, for Appellant.
Helen F. Fahey, United States Attorney, John Phillip Ellington,
Special Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order affirming her

conviction, but remanding the case to the magistrate judge to

determine whether a presentence report is required. We dismiss the

appeal for lack of jurisdiction because the order is not appeal-
able. This court may exercise jurisdiction only over final orders,1
and certain interlocutory and collateral orders.2 In criminal

cases, final judgment means that sentence has been entered.3 The
parties acknowledge in their briefs that this appeal has brought to

a halt the resentencing proceeding before the magistrate judge. The

order here appealed is neither a final order nor an appealable
interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                             DISMISSED




     1
             28 U.S.C. § 1291 (1988).
         2
        28 U.S.C. § 1292 (1988); FED. R. CIV. P. 54(b); Cohen v.
Beneficial Industrial Loan Corp. , 337 U.S. 541 (1949).
     3
             Berman v. United States, 302 U.S. 211, 212-13 (1937).

                                        2